     Case 2:21-cr-20349-LVP-APP ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 4

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

                                              Case: 2:21−cr−20349
THE UNITED STATES OF AMERICA,                 Assigned To : Parker, Linda V.
                                              Referral Judge: Patti, Anthony P.Assign.
                    Plaintiff,                Date : 5/24/2021
                                              Description: INFO USA v WENG (sk)
v.                                            VIOLATIONS: 8 U.S.C.
                                              §1324a(a)(1)(A); 8 U.S.C.
                                              §1324a(f)(1)

D-1 HUI WEN WENG, a/k/a “PHOEBE” WENG

               Defendant.
____________________________________/

                                  INFORMATION

THE UNITED STATES ATTORNEY CHARGES:


       COUNTS ONE-TWO: (Unlawful Employment of Alien(s) - 8 U. S.C.
                   §1324A(a)(1)(A) and §1324(f)(1))

D-1 HUI WEN WENG, a/k/a “PHOEBE” WENG

        On or about the dates listed below, in the Eastern District of Michigan and

elsewhere, the defendant, HUI WEN WENG, also known as “PHOEBE” WENG,

engaged in a practice and pattern of hiring for employment in the United States

certain aliens whose identities are known to the grand jury, as specified in the table

below, knowing that said aliens were unauthorized aliens (as defined in Title 8

United States Code, Section 1324a(a)(h)(3)), with respect to such employment.



                                                                                         1
     Case 2:21-cr-20349-LVP-APP ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 4

 Count               Alien               Location                     Dates

 1         Carlos Hernandez-Perez        Hibachi Grill & Buffet,      Approx. Sept
                                         Westland, MI                 2017-March
                                                                      2018
 2         Esau Hernandez-Perez          Hibachi Grill & Buffet,      Approx. Sept
                                         Westland, MI                 2017-March
                                                                      2018


       All in violation of Title 8, United States Code, Sections 1324A(a)(1)(A) and

1324(f)(1).

                         FORFEITURE ALLEGATIONS
              (Criminal Forfeiture - 18 U.S.C. § 982(a)(6)(A)(ii)(I)-(II))

        The allegations contained in this Information are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 18 U.S.C.

§ 982(a)(6)(A)(ii)(I)-(II), and Federal Rule of Criminal Procedure 32.2.

        Pursuant to 18 U.S.C. § 982(a)(6)(A)(ii)(I)-(II), upon conviction of Counts

One and Two in violation of 8 U.S.C. §1324A(a)(1)(A) and §1324(f)(1), the

defendant shall forfeit to the United States of America her interest in any property,

real or personal, which constitutes or is derived from proceeds obtained directly or

indirectly from the offense of conviction, and/or property used to facilitate the

offense of conviction.

        Forfeiture includes, but is not limited to, the forfeiture of the following:




                                                                                       2
  Case 2:21-cr-20349-LVP-APP ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 4

   • $16,247 in U.S. currency constituting currency seized from Hibachi Grill
     during the execution of a search warrant on or about March 2018, and
     currently held in escrow by defendant; and

   • Real property located at 25275 John Hauk, Westland, Michigan.

      If any of the property described above, as a result of any act or omission

of the defendant:

            a.      cannot be located upon the exercise of due diligence;
            b.      has been transferred or sold to, or deposited with, a third party;
            c.      has been placed beyond the jurisdiction of the court;
            d.      has been substantially diminished in value; or
            e.      has been commingled with other property which cannot be
                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p).

                                              SAIMA S. MOHSIN
                                              Acting United States Attorney


s/JONATHAN GOUDLING                           s/TIMOTHY P. MCDONALD
Assistant United States Attorney              Assistant United States Attorney
211 West Fort Street, Ste. 2001               211 West Fort Street, Ste.2001
Detroit, MI 48226-3220                        Detroit, MI 48226
(313) 226-9100                                (313) 226-0221
Jonathan.goulding@usdoj.gov                   timothy.mcdonald@usdoj.gov

s/SUSAN E. FAIRCHILD
Assistant United States Attorney
211 West Fort Street, Ste. 2001
Detroit, MI 48226-3220
(313) 226-9577
susan.fairchild@usdoj.gov

Dated: May 21, 2021


                                                                                     3
                               Case 2:21-cr-20349-LVP-APP ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 4


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
 
              (DVWHUQ'LVWULFWRI0LFKLJDQ                                                                               21-cr-20349
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y Hui Wen WENG, a/k/a "Phoebe" Weng
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Wayne
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      May 21, 2021                                                 s/Susan Fairchild
                                 'DWH                                             Susan Fairchild
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 226-9577
                                                                                   )D[ (313) 226-4678
                                                                                   (0DLODGGUHVVsusan.fairchild@usdoj.gov
                                                                                   $WWRUQH\%DU P41908
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
